Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 05-1942

                         AURORA ADAMES, ET AL.,

                        Plaintiffs, Appellants,
                          ___________________

                THE ESTATE OF EXEQUIEL CASTRO RIVERA,

                                 Plaintiff,

                                       v.

              FERNANDO FAGUNDO and HECTOR LÓPEZ-GARCIA,

                         Defendants, Appellees,
                           ___________________

      THE PUERTO RICO HIGHWAY AND TRANSPORTATION AUTHORITY,

         Defendant and Third-Party Plaintiff, Appellee,
                       ___________________

           AMERICAN INTERNATIONAL INSURANCE COMPANY OF
              PUERTO RICO, INC. and L.P.C.&D., INC.,

                        Third-Party Defendants.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     DISTRICT OF PUERTO RICO

              [Hon. Jose A. Fuste, U.S. District Judge]


                                    Before

          Torruella, Lynch, and Howard, Circuit Judges.


     Ramón E. Castro, on brief pro se.
     Leticia Casalduc-Rabell, Assistant Solicitor General, Maite
Oronoz-Rodríguez, Deputy Solicitor General, Mariana Negrón-Vargas,
Deputy Solicitor General, and Salvador J. Antonnetti-Stutts,
Solicitor General, on brief for appellees Fernando Fagundo and
Héctor López-García.
     Raúl Castellanos-Malavé, on brief for co-appellee Puerto Rico
Highway and Transportation Authority.
     Pamela D. González, on brief for third-party defendant
L.P.C.&D. Inc.




                       September 14, 2006
             Per Curiam. After a thorough review of the record and of

the parties’ submissions, we affirm.                 We agree that the claims

against     the   Puerto   Rico   Highway      and   Transportation     Authority

(PHRTA) and Fernando Fagundo are barred by principles of res

judicata. “Under the federal law of res judicata, a final judgment

on the merits of an action precludes the parties from relitigating

claims that were raised or could have been raised in that action.”

Maher v. GSI Lumonics, Inc., 433 F.3d 123, 126 (1st Cir. 2005)

(internal quotation marks and citations omitted). The appellants

admit that they raised two of the instant claims – those having to

do with invasions onto their land in September and November 2003 –

in the previous federal proceeding.               The remaining claims have to

do   with   the   proceedings     in     the   expropriation   court,    and   the

appellants argue that they could not have raised those claims in

the previous federal cases because they occurred after the filing

of those Complaints.       Nevertheless, appellants could have brought

those claims in the previous federal litigation by moving to amend

their Complaint. Leave to amend should be “freely given,” see Fed.

R.   Civ.   P.    15(a),   and    Rule    15(c)    specifically   provides     for

supplemental pleadings “setting forth transactions or occurrences

or events which have happened since the date of the pleading sought

to be supplemented.”        Their claims should have been added to the

previous litigation because they are all part of the appellants’

overarching due process claim that the PHRTA has had a “callous


                                         -3-
indifference to citizens’ civil rights” throughout the process of

the highway construction project. See Kale v. Combined Ins. Co. of

America, 924 F.2d 1161, 1165 (1st Cir. 1991) (res judicata bars all

related claims that could have been brought in previous action)

(citing Fed. R. Civ. P. 8(e)(2) (a party may “state as many

separate claims or defenses as the party has”); Fed. R. Civ. P.

18(a) (party may join “as many claims [] as the party has against

an opposing party)).

             Appellants also argue that res judicata does not apply

here because the previous federal cases were not dismissed on the

merits. See Maher, 433 F.3d at 126 (res judicata requires previous

adjudication on the merits).          But clearly the appellants are wrong

in the characterization of the previous dismissal.                The procedural

and substantive due process claims were dismissed for failure to

state a claim, and that dismissal was affirmed by this court.                 Such

a   dismissal   is   with    prejudice     unless   the   order    of   dismissal

explicitly says otherwise (and here, there is no such explicit

statement).     See U.S. ex rel. Karvelas v. Melrose-Wakefield Hosp.,

360 F.3d 220, 242 (1st Cir.) (citations omitted), cert. denied, 543

U.S.   820   (2004).        Because   the    previous     dismissal     was   with

prejudice, res judicata precludes relitigation of claims that were

or could have been raised in the previous case.

             We also agree that the claims against the Honorable

Hector   López-Garcia       are   barred     by   the   doctrine   of   judicial


                                       -4-
immunity. Citing Pulliam v. Allen, 466 U.S. 522 (1984), appellants

argue      that   judicial   immunity    does    not    apply    to   claims     for

injunctive and declaratory relief under section 1983 (they concede

that they did not seek money damages against Judge López).                   While

Pulliam did hold that judicial immunity was not a bar to claims for

injunctive or declaratory relief under section 1983, see id. at

541-42, that case was superseded by statute in 1996.                    “[I]n any

action brought against a judicial officer for an act or omission

taken in such officer's judicial capacity, injunctive relief shall

not   be    granted   unless   a   declaratory     decree       was   violated    or

declaratory relief was unavailable.”              Pub. L. No. 104-317, 110

Stat. 3847 (codified as amended at 42 U.S.C. § 1983 (1996)).                     The

appellants do not argue that the statutory exceptions set out in

this provision should apply.         Accordingly, their challenge to the

district court’s decision on this point fails.

              Finally, we note that dismissal of this action was proper

for another reason: the claims which directly challenge the result

of the state expropriation proceedings are barred by the Rooker-

Feldman doctrine.       See District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923).       The Rooker-Feldman doctrine bars “cases brought

by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced

and   inviting      district   court    review    and    rejection      of   those


                                        -5-
judgments.”      Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S.   280,    284   (2005).     The    doctrine    applies     where    plaintiff

explicitly seeks review of a state court judgment and also where

review is implicitly sought.           See Federación de Maestros v. Junta

de Relaciones del Trabajo, 410 F.3d 17, 24 (1st Cir. 2005).                    The

appellants lost in the state proceeding; they complain that they

were injured as a result of Judge López’s ruling; and judgment

entered in the state case in November 2003, long before this case

was filed in November 2004.         They claim that the state proceeding

was manipulated by the PHRTA, that Judge López was biased, that he

illegally      suppressed      evidence,      and   that   he    acted    without

jurisdiction.        To the extent appellants are asking the federal

court to review Judge López’s decisions, their claims are barred by

the Rooker-Feldman doctrine.

              Affirmed.   See 1st Cir. R. 27(c).




                                        -6-